 Case 3:18-cv-00428-DMS-MDD Document 511 Filed 01/15/20 PageID.9098 Page 1 of 22




 1
     JOSEPH H. HUNT                              Lee Gelernt*
 2   Assistant Attorney General                  Judy Rabinovitz*
     SCOTT G. STEWART                            Anand Balakrishnan*
 3
     Deputy Assistant Attorney General           AMERICAN CIVIL LIBERTIES
 4   WILLIAM C. PEACHEY                          UNION FOUNDATION
 5   Director                                    125 Broad St., 18th Floor
     Office of Immigration Litigation            New York, NY 10004
 6   WILLIAM C. SILVIS                           T: (212) 549-2660
 7   Assistant Director                          F: (212) 549-2654
     Office of Immigration Litigation            lgelernt@aclu.org
 8   SARAH B. FABIAN                             jrabinovitz@aclu.org
 9   Senior Litigation Counsel                   abalakrishnan@aclu.org
     NICOLE N. MURLEY
10   Senior Litigation Counsel                   Bardis Vakili (SBN 247783)
11   Office of Immigration Litigation            ACLU FOUNDATION OF
     U.S. Department of Justice                  SAN DIEGO & IMPERIAL
12   Box 868, Ben Franklin Station               COUNTIES
13   Washington, D.C. 20044                      P.O. Box 87131
     Telephone: (202) 616-0473                   San Diego, CA 92138-7131
14   Fax: (202) 616-8962                         T: (619) 398-4485
15                                               F: (619) 232-0036
   ADAM L. BRAVERMAN                             bvakili@aclusandiego.org
16 United States Attorney
17 SAMUEL W. BETTWY                              Stephen B. Kang (SBN 292280)
   Assistant U.S. Attorney                       Spencer E. Amdur (SBN 320069)
18 California Bar No. 94918                      AMERICAN CIVIL LIBERTIES
19 Office of the U.S. Attorney                   UNION FOUNDATION
   880 Front Street, Room 6293                   39 Drumm Street
20 San Diego, CA 92101-8893                      San Francisco, CA 94111
21 619-546-7125                                  T: (415) 343-1198
   619-546-7751 (fax)                            F: (415) 395-0950
22                                               skang@aclu.org
23 Attorneys for Federal Respondents-            samdur@aclu.org
   Defendants
24                                               Attorneys for Petitioners-
25                                               Plaintiffs
                                                 *Admitted Pro Hac Vice
26
27
28
 Case 3:18-cv-00428-DMS-MDD Document 511 Filed 01/15/20 PageID.9099 Page 2 of 22




 1
 2                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF CALIFORNIA
 3
 4 MS. L, et al.,                                                 Case No. 18cv428 DMS MDD
 5
                         Petitioners-Plaintiffs,
 6                                                                JOINT STATUS REPORT
 7          vs.

 8 U.S. IMMIGRATION AND CUSTOMS
 9 ENFORCEMENT, et al.,
10                       Respondents-Defendants.
11
12
           The Court ordered the parties to file a joint status report (JSR) by 3:00 pm on
13
14 January 15, 2020, in anticipation of the status conference scheduled at 1:00 pm on
15 January 17, 2020. The parties submit this joint status report in accordance with the
16
   Court’s instruction.
17
18 I.    DEFENDANTS’ POSITIONS

19      A. Update on Reunifications for the Original Class Period
20
            As of January 13, 2020, Defendants have discharged 2,794 of 2,8151 possible
21
22 children of potential class members for the original class period. That is, Defendants
23
            1
                During its efforts to identify all potential class members in the expansion class period,
24 the government discovered a child who was in ORR care on June 26, 2018, but was not included
   in previous legacy class reporting. After the child entered ORR care, however, he admitted to
25 falsely claiming separation. ORR conducted further review of the child’s case, and confirmed that
     he was not separated from a parent. Nevertheless, for purposes of this reporting, the government
26 has updated the total count of possible children of potential legacy class members from 2,814 to
   2,815, to remain consistent with prior reporting. Specifically, Table 1 contains a row to account
27
28

                                                       1                                  18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 511 Filed 01/15/20 PageID.9100 Page 3 of 22



     have discharged 2,794 of the 2,815 possible children of potential class members who
 1
 2 were in the care of the Office of Refugee Resettlement (ORR) as of June 26, 2018.
 3
     See Table 1: Reunification Update. This is an increase of three2 discharges reported
 4
 5 in Table 1 since the JSR filed on December 4, 2019. See ECF No. 502.
 6          Currently, there is one child of a class member from the original class period
 7
     who remains in ORR care and is proceeding towards reunification or other
 8
 9 appropriate discharge. This child has a parent who departed from the United States,
10 but the Steering Committee has advised that resolution of parental preference will
11
     be delayed. Defendants are supporting the efforts of the Steering Committee to
12
13 obtain a statement of intent from the parent. Once Defendants receive notice from
14 the Steering Committee, Defendants will either reunify the child or move him into
15
     the TVPRA sponsorship process, consistent with the intent of the parent.
16
17          The current reunification status for the 2,815 children ages 0 through 17 for

18 the original class period, who have been the focus of Defendants’ reporting to date,
19
   is further summarized in Table 1. The data in Table 1 reflects approximate numbers
20
21 on these children maintained by ORR at least as of January 13, 2020. These numbers
22 are dynamic and continue to change as more reunifications, determinations on class
23
   membership, or discharges occur.
24
25 for children in care who were later discovered not to have been separated from parents. (The child
26 at issue2here was discharged to a sponsor in November 2018.)
              That is, the child identified in footnote 1 plus two new discharges since the last JSR, dated
27 December 4, 2019.
28

                                                      2                                    18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 511 Filed 01/15/20 PageID.9101 Page 4 of 22



                               Table 1: Reunification Update
 1
                                                          Phase 1   Phase 2
 2                     Description                        (Under 5) (5 and Total
                                                                    above)
 3   Total number of possible children of potential
     class members                                       107    2708         2815
 4
                                     Discharged Children
 5   Total children discharged from ORR care:            107    2687         2794
 6   • Children discharged by being reunified            82     2086         2168
        with separated parent
 7
     • Children discharged under other
 8      appropriate circumstances (these include
 9      discharges to other sponsors [such as            25     601           626
        situations where the child’s separated
10      parent is not eligible for reunification] or
11      children that turned 18)
                          Children in ORR Care, Parent in Class
12
     Children in care where the parent is not
13   eligible for reunification or is not available for      0        1        1
     discharge at this time:
14
     • Parent presently outside the U.S.              0               1        1
15         o Steering Committee has advised that      0               1        1
16            resolution will be delayed
     • Parent presently inside the U.S.               0               0        0
17
           o Parent in other federal, state, or local 0               0        0
18            custody
           o Parent red flag case review ongoing      0               0        0
19
              – safety and well being
20                    Children in ORR Care, Parent out of Class
21   Children in care where further review shows
     they were not separated from parents by DHS      0               3        3
22
     Children in care where a final determination
23   has been made they cannot be reunified                  0        7        7
     because the parent is unfit or presents a danger
24   to the child
     Children in care with parent presently departed
25   from the United States whose intent not to              0        9        9
     reunify has been confirmed by the ACLU
26   Children in care with parent in the United
     States who has indicated an intent not to               0        0        0
27   reunify
28

                                               3                          18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 511 Filed 01/15/20 PageID.9102 Page 5 of 22



     Children in care for whom the Steering
 1   Committee could not obtain parental                     0           1           1
     preference
 2
 3
       B. Update on Removed Class Members for the Original Class Period
 4
 5        The current reunification status of removed class members for the original
 6 class period is set forth in Table 2 below. The data presented in this Table 2 reflects
 7
   approximate numbers maintained by ORR as of at least January 13, 2020. These
 8
 9 numbers are dynamic and continue to change as the reunification process moves
10 forward.
11
                   Table 2: Reunification of Removed Class Members
12
      REUNIFICATION REPORTING METRIC                  NO.                    REPORTING
13    PROCESS                                                                PARTY
14    STARTING
      POPULATION    Children in ORR care with parents 11                     Defs.
                    presently departed from the U.S.
15
16    PROCESS 1:
      Identify & Resolve Children with no “red flags” for           11       Defs.
17    Safety/Parentage   safety or parentage
      Concerns
18
      PROCESS 2:             Children with parent contact
19    Establish Contact      information identified                 11       Defs.
      with Parents in
20    Country of Origin      Children with no contact issues        11       Defs. & Pls.
21                           identified by plaintiff or defendant

22                           Children with parent contact
                             information provided to ACLU by        11       Defs.
23                           Government

24    PROCESS 3:             Children for whom ACLU has
      Determine              communicated parental intent for        9       Pls.
25    Parental Intention     minor:
      for Minor
26                              • Children whose parents             9       Pls.
                                  waived reunification
27
28

                                              4                                18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 511 Filed 01/15/20 PageID.9103 Page 6 of 22




 1                           • Children whose parents
                                chose reunification in          0   Pls.
 2                              country of origin
 3                           • Children proceeding outside      0   Pls.
                                the reunification plan
 4                        Children for whom ACLU has not
                          yet communicated parental intent      1   Pls.
 5                        for minor:
 6                           • Children with voluntary
                                departure orders awaiting       0   Defs.
 7                              execution
 8                           • Children with parental
                                intent to waive reunification   0   Defs.
 9                              documented by ORR
10                           • Children whose parents
                                ACLU has been in contact        0   Pls.
11                              with for 28 or more days
12                              without intent determined
                          Children whose parents steering
13                        committee could not obtain            1   PIs
                          parental preference
14
     PROCESS 4:          Total children cleared Processes 1-
15   Resolve             3 with confirmed intent for            0   Pls.
     Immigration         reunification in country of origin
16   Status of Minors to
     Allow                  • Children in ORR care with
17   Reunification              orders of voluntary             0   Defs.
18                              departure
                            • Children in ORR care w/o
19                                                              0   Defs.
                                orders of voluntary
20                              departure
                                 o Children in ORR care
21
                                    whose immigration           0   Defs.
22                                  cases were dismissed
23
24
25
26
27
28

                                           5                          18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 511 Filed 01/15/20 PageID.9104 Page 7 of 22



         C. Update Regarding Government’s Implementation of Settlement
 1
            Agreement
 2
 3        SETTLEMENT                           DESCRIPTION                            NUMBER
 4           PROCESS
      Election Forms 3                   Total number of executed              430 (253 Parents/ 177
 5                                       election forms received                    Children)4
                                         by the Government
 6                                          • Number who elect                 269 (150 Parents/ 119
                                                to receive                           Children)
 7                                              settlement
                                                procedures
 8                                          • Number who                        161 (103 Parents/ 58
                                                waive settlement                     Children)5
 9                                              procedures
      Interviews                         Total number of class                             1636
10                                       members who received
                                         interviews
11                                          • Parents who                                   85
                                                received
12                                              interviews
                                            • Children who                                  78
13                                              received
                                                interviews
14
      Decisions                          Total number of CFI/RFI                           69 7
15                                       decisions issued for
                                         parents by USCIS
16
17           3
             The number of election forms reported here is the number received by the Government as of
18   December 19, 2019.
             4
               The number of children’s election forms is lower than the number of parent election forms because
19   in many instances a parent electing settlement procedures submitted an election form on his or her own
     behalf or opposing counsel e-mailed requesting settlement implementation for the entire family, but no
20   separate form was submitted on behalf of the child.
             5
21             The number of children’s waivers is lower because some parents have submitted waivers only for
     themselves and some parents who have waived reunification also waived settlement procedures and have
22   therefore not provided a form for the child.
             6
               Some individuals could not be interviewed because of rare languages; these individuals were
23   placed in Section 240 proceedings. This number includes credible fear and reasonable fear interviews, as
     well as affirmative asylum interviews.
24           7
              This number is the aggregate of the number of parents whose negative CFI/RFI determinations
25   were reconsidered, number of parents whose negative CFI/RFI determination was unchanged, and
     individuals who were referred to Section 240 proceedings without interview because of a rare language.
26   This number excludes 12 cases where a parent already had an NTA from ICE or was already ordered
     removed by an IJ (which are included in the interview totals).
27
28

                                                         6                                       18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 511 Filed 01/15/20 PageID.9105 Page 8 of 22



                                             • Number of parents                          68 8
 1                                              determined to
                                                establish CF or RF
 2                                              upon review by
                                                USCIS
 3                                           • Number of parents                           1
                                                whose CF or RF
 4                                              finding remains
                                                negative upon
 5                                              review by USCIS
                                         Total number of CFI                              73 9
 6                                       decisions issued for
                                         children by USCIS
 7                                           • Number of                                 73 10
                                                children
 8                                              determined to
                                                establish CF by
 9                                              USCIS
                                             • Number of                                   0
10                                              children
                                                determined not to
11                                              establish CF by
                                                USCIS
12                                       Total number of                                  19
                                         affirmative asylum
13                                       decisions by USCIS
                                             • Number of parents                           2
14                                              granted asylum by
                                                USCIS
15                                           • Number of parents                           4
16                                              referred to
                                                immigration court
17                                           • Number of                                  3 11
                                                children granted
18                                              asylum by USCIS
                                             • Number of                                  10
19                                              children
                                                referred/returned
20
             8
              This number includes parents who received positive CF/RF determinations upon reconsideration,
21   parents who received a Notice to Appear based on their child’s positive CF determination, and parents who
     were placed in Section 240 proceedings due to a rare language.
22           9
              This number is the aggregate of the number of children who received a positive CF determination,
23   the number of children who received a negative CF determination, and children who were referred to
     Section 240 proceedings without interview because of a rare language.
24           10
               This number includes children who received a positive CF determination, children who received
     a Notice to Appear as a dependent on their parent’s positive CF determination, and children who were
25   placed in Section 240 proceedings due to a rare language.
             11
26              This number includes children granted asylum as a dependent on their parent’s asylum
     application.
27
28

                                                        7                                      18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 511 Filed 01/15/20 PageID.9106 Page 9 of 22



                                                to immigration
 1                                              court
 2    Removals                           Number of class             103 Parents12
                                         members who have been
 3                                       returned to their country
                                         of origin as a result of
 4                                       waiving the settlement
                                         procedures
 5
 6      D. Parents Who ICE Records Reflect Have Absconded After Being
           Released
 7
 8       Absconders                          Number of Parents           195
                                             who absconded from
 9                                           enrollment in ATD
                                             (Alternatives To
10                                           Detention)
11
        E. Update Regarding Identification of Expanded Class Members
12
           On April 25, 2019, the Court approved Defendants’ Plan for identifying
13
14 members of the expanded class. Defendants have now completed identifying
15
     members of the expanded class to Plaintiffs’ counsel, and have produced Batches 1
16
     through 11 to Plaintiffs. On November 6, 2019, the Steering Committee notified
17
18 Defendants that in the 11 batches there were 149 individuals who have been
19
     identified by the government as being both children of potential expanded class
20
21 members and “exclusions.” On December 13, 2019, Defendants provided Plaintiffs
22 with their completed review and reconciliation of the 149 individuals with
23
     inconsistent labels.
24
25
26
27         12
                This number is as of January 4, 2020.

28

                                                        8                   18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 511 Filed 01/15/20 PageID.9107 Page 10 of 22



        F. MMM Settlement Forms—Discrepancies
 1
 2         In accordance with a request by MMM counsel, Defendants conducted a
 3
     comparison of their own lists of settlement forms received to the lists provided by
 4
 5 MMM counsel to determine why there were discrepancies in the parties’ reporting.
 6 Defendants sent the results of that comparison to MMM counsel on September 19,
 7
     2019. MMM counsel sent an email on October 11, 2019, stating that they believed
 8
 9 that Defendants’ review had resolved the discrepancies, but posing some additional
10 questions. Defendants have provided responses to MMM counsel for all of these
11
     inquiries and are continuing to adjust the number of received forms based on
12
13 resolution of the discrepancies.
14      G. Government Processes, Procedures, and Tracking, for Separations Since
15         June 26, 2018.

16         Data Requested by Plaintiffs. Defendants are providing Plaintiffs updated
17
     reports containing information regarding parents and children separated since the
18
19 Court’s June 26, 2018 preliminary-injunction order on the Friday following the filing
20 of each JSR. The parties have discussed amending this schedule so that Defendants
21
   will produce these updated reports on a monthly basis. Since the last JSR,
22
23 Defendants have provided Plaintiffs with an updated reports on December 13, 2019,
24 and January 11, 2020, and continue to work to implement monthly reporting on a
25
   regular schedule.
26
27
28

                                             9                             18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 511 Filed 01/15/20 PageID.9108 Page 11 of 22



           Processes and Procedures. Defendants provided a summary outline to the
 1
 2 Court and to Plaintiffs memorializing the processes, procedures, tracking, and
 3
     communication between the agencies that have been adopted by the agencies since
 4
 5 June 26, 2018. The outline also included an overview of the options for separated
 6 parents and children to obtain information about reunification options. The parties
 7
     have met and conferred since then regarding the government’s proposals.
 8
 9 Defendants have held several internal telephonic meetings, and have spoken with
10 representatives for the Bureau of Prisons and the U.S. Marshals Service to ensure
11
     that those entities are included in discussions regarding these processes and
12
13 procedures. After numerous conferrals, Defendants provided additional information
14 to Plaintiffs on September 4, 2019, and requested that Plaintiffs clarify what
15
     information they were seeking with regard to other inquiries. Plaintiffs have not
16
17 raised any additional concerns regarding Defendants’ processes since the last JSR
18 and status conference.
19
         In addition to the procedures described in previous filings, Defendants have
20
21 now implemented the use of a tear sheet for families that are separated that provides
22 information about the separation to the separated parent, as well as information about
23
   how to locate their children. The tear sheet also includes an email address by which
24
25 separated parents can provide information to DHS that they wish to have considered.
26
27
28

                                             10                             18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 511 Filed 01/15/20 PageID.9109 Page 12 of 22



     This email address has also been provided to Plaintiffs’ counsel and other interested
 1
 2 counsel.
 3
           Following the November 8 Status Conference, the Court directed the parties
 4
 5 to continue to meet and confer on the information-sharing protocols between the
 6 government agencies involved in family separations, and between the government
 7
     and Plaintiffs and the legal service providers. On November 19, 2019, the parties
 8
 9 met and conferred regarding the information sharing protocols. On November 22,
10 2019, Defendants provided Plaintiffs, pursuant to the Protective Order, with the
11
     Office of Refugee Resettlement’s draft guidance to its field staff regarding new
12
13 separations. Defendants asked Plaintiffs to share with them any specific problems
14 they were aware of regarding the information sharing protocols. On December 2,
15
     2019, Plaintiffs sent Defendants initial questions and requests for clarification about
16
17 the protocols to which Defendants provided a response on December 19.
18         On January 2, Plaintiffs requested that they be allowed to share the Office of
19
     Refugee Resettlement’s draft guidance with legal services providers and advocates.
20
21 Defendant ORR agreed that the draft guidance could be provided to Catherine
22 Weiss. In addition, Defendant ORR provided a document summarizing the
23
   document, to be shared with Ms. Weiss and the legal service providers and advocates
24
25 more broadly, for the purpose of facilitating discussions about information sharing.
26
27
28

                                               11                             18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 511 Filed 01/15/20 PageID.9110 Page 13 of 22



     Defendants stand ready to continue to meet and confer on this issue if Plaintiffs have
 1
 2 any additional concerns they would like to bring to Defendants’ attention.
 3
        H. Class Member Identification
 4
 5         At the December 6, 2019 status conference, in response to the November 25,

 6 2019 DHS Inspector General Report, the Court inquired about Defendants’ position
 7
     on their ability to accurately identify the total number of children separated from
 8
 9 their families.
10         DHS has a higher confidence level in the numbers reported to this Court than
11
     the numbers reported in the DHS OIG’s report. As detailed in the DHS Comments
12
13 to the Draft Report, beginning on page 48, the multi-agency data teams set up in
14 response to this Court’s order reconciled data not only from CBP but also from ICE
15
     and ORR, data sources which the OIG methodology did not take into
16
17 account. OIG’s data analysis did not include information from the full range of
18 sources utilized by the multi-agency data team, and looked only at CBP data to
19
   identify when adults and minors were encountered, and had similar last names and
20
21 with age differences between 16 and 40 years apart when defining a “family
22 unit.” Defendants’ ongoing efforts in this case, approved by the Court, involved the
23
   three agencies conducting a rigorous, line-by-line review of data and pertinent facts
24
25 to determine accuracy and class eligibility of each identified potential class
26 member. Given the multitude of data sources and wide variety of fact patterns that
27
28

                                              12                              18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 511 Filed 01/15/20 PageID.9111 Page 14 of 22



     surround each individual separation, Defendants cannot guarantee that there would
 1
 2 not be adjustments made when mistakes are discovered, but it can assure the Court
 3
     of their good faith efforts to be accurate in its reporting to the Court and express that
 4
 5 it has a higher degree of confidence in the numbers reported to the Court than the
 6 numbers published by the OIG. During the development of the expanded class, the
 7
     government’s process to identify potential members of the expanded class did not
 8
 9 exclusively rely on the processes examined by the Inspector General. The
10 government’s process for identifying members of the expanded class took into
11
     account the fact that the children of potential class members were no longer in HHS
12
13 custody. The process involved, at the front end, a manual review of ORR’s records
14 to identify all children having any preliminary indication of separation, and then a
15
     detailed review of those records by both CBP and ICE. After HHS’s review, CBP
16
17 and ICE conducted a more extensive examination of the circumstances of the child’s
18 apprehension through a manual review of its records. In this way, CBP was able to
19
   more accurately determine whether those children initially identified by HHS were
20
21 in fact separated from their parent. The findings of the DHS Inspector General’s
22 Report focus only on the process for documenting a separation in e3, whereas the
23
   review process for the expanded class looked more extensively into the records of
24
25 ORR, CBP, and ICE. Defendants retains confidence that the Ms. L. expanded class
26
27
28

                                                13                              18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 511 Filed 01/15/20 PageID.9112 Page 15 of 22



     represents substantially all the possible children of potential class members and
 1
 2 children separated from parents but covered by a class exclusion.
 3
            For the initial Legacy Class group, the list of 2,815 children of potential class
 4
 5 members was developed using the best available data and methodology available to
 6 Defendants at the time. However, the Legacy Class process did not include the
 7
     extensive manual review of DHS records that was employed in the Expansion Class.
 8
 9 Instead, the children were in ORR’s custody, and the identification of the separated
10 children was made using face-to-face interviews by care provider staff, certified lists
11
     from ORR providers, manual review of all children’s ORR records, and data sets
12
13 transmitted by DHS.
14
15
16 II.      MS. L. PLAINTIFFS’ POSITION

17 A.       Steering Committee Outreach to Sponsors and Parents of Children of
            Expanded Class Members
18
            As of the date of this report, the government has provided eleven lists
19
     identifying 1,556 children of potential expanded class members. Plaintiffs have
20
     initially focused on reaching children whose membership in the class is not
21
     contested, and for whom the government has provided at least one phone number
22
     for a sponsor or for the child’s parent. There are 1,030 children that meet that
23
     description. 13
24
            13
           The eleven lists identify a total of 1,556 unique children, 1,135 of which
25 have been confirmed by the government as being children of potential expanded
   class members. For 105 of these 1,135 children of potential class members, the
26 government has not provided a phone number. The 421 children who have not
   been identified by the government as children of potential expanded class members
27
28

                                               14                              18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 511 Filed 01/15/20 PageID.9113 Page 16 of 22




 1        The Steering Committee begins by calling the provided phone numbers.
 2 Where the phone number is for a sponsor and not a separated parent, the Steering
 3 Committee attempts to reach the sponsor, then obtain contact information for the
 4 parent, and then finally reach the parent.
 5        As of January 15, the Steering Committee has attempted to reach the families
 6 of all of these 1,030 children. In the course of over 4,700 phone calls, the Steering
 7 Committee has successfully reached 364 parents or their attorneys, either by
 8 reaching the parent directly through a parent phone number provided by the
 9 government, via an initial call with the child’s sponsor who provided the Steering
10 Committee with a working phone number for the parent, or directly to the parent via
11 on-the-ground efforts. The Steering Committee has also successfully reached an
12 additional 225 sponsors, contact with whom has not yet led to contact with the
13 separated parent, because the sponsor was either unable to provide contact
14 information for the parent, or the sponsor provided contact information but the
15 Steering Committee has not yet been able to reach the separated parent. As a result,
16 666 children remain for whom the Steering Committee has not yet reached the
17 separated parent. Of these 666, the Steering Committee has determined on the basis
18 of multiple unsuccessful attempts to reach the family telephonically, that 298 will
19 not have parents reachable via phone numbers provided by the government. For
20 these families, the Steering Committee has commenced on-the-ground efforts to
21 locate the separated parent. For the remaining 368, the Steering Committee is
22 continuing telephonic outreach attempts, and will either successfully reach the
23 separated parent or determine that they are telephonically unreachable and
24 commence on-the-ground efforts.
25
26 have been categorized as “exclusions”. The Steering Committee also intends to
   reach individuals the government has categorized as excluded from the class, and
27 Plaintiffs reserve the right to contest those exclusions.
28

                                                15                         18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 511 Filed 01/15/20 PageID.9114 Page 17 of 22




 1 B.     Steering Committee Progress Contacting “Unreachable” Parents
 2        As noted in previous Joint Status Reports, the Steering Committee has
 3 commenced extensive efforts to locate these “unreachable” parents in their
 4 respective countries of origin, and is currently actively engaged in on-the-ground
 5 searches for parents across Central America. As of January 15, Steering Committee
 6 members had commenced on-the-ground efforts to locate 257 separated parents that
 7 we have determined to be unreachable via the phone numbers provided by the
 8 government, and had successfully tracked down and established contact with 113 of
 9 them. 14 We continue our efforts to reach parents on the ground in these parents’
10 respective home countries.
11        Additionally, since the last Joint Status Report, the Steering Committee has
12 commenced additional efforts to contact the unreachable parents, including those
13 believed to be in the United States. The Steering Committee has established toll-
14 free telephone numbers in the United States, Guatemala, Honduras, Mexico and El
15 Salvador to receive inbound phone calls from potential members of the expanded
16 class. We have distributed this number both by email and U.S. Mail to a number of
17 non-governmental organizations and other community organizations in the United
18 States, who may be able to help us locate parents because they work in the
19 communities these parents are likely to have contact with. In addition, we have sent
20 letters in Spanish and English to addresses provided by the government for the
21 potential class members that the Steering Committee has not yet reached. As of the
22 date of this Joint Status Report, approximately 1,100 letters have been mailed, and
23 approximately 500 additional letters are in the process of being posted. 15 These
24        14
            Given the successful attempts to reach these families in person, these 104
25 parents located through on-the-ground efforts are accounted for in the group of
   parents successfully contacted, and are no longer considered to be part of the
26 “unreachable” group.
         15
            In many instances, the government’s data include multiple addresses, in
27
28

                                            16                             18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 511 Filed 01/15/20 PageID.9115 Page 18 of 22




 1 letters explain our role in this action and invite parents to contact the Steering
 2 Committee to call these toll-free numbers. Finally, the Steering Committee is
 3 currently preparing a third mailing to the U.S. addresses of sponsors for children
 4 whose parents we have been unable to reach, inviting those sponsors to contact the
 5 Steering Committee via these toll-free numbers as well.
 6        Finally, we continue to explore the possibility of publicizing the toll-free
 7 numbers in Spanish language media. If we determine this method of contacting
 8 parents is feasible, depending upon the anticipated costs of these efforts, we will
 9 raise the issue of reimbursement for the expense of these efforts with the
10 government, and if the government is unwilling to assist, with the Court.
11 C.     Steering Committee Progress for June 26 Initial Class
12        The Steering Committee has successfully contacted and confirmed the
13 preferences of nearly all removed parents with respect to reunifications. As
14 previously reported in the last Joint Status Report, most recently on October 21, the
15 government reported that 13 children with removed parents remained in ORR
16 custody. The Steering Committee has advised the government that no preference
17 will be forthcoming for one of those parents due to complex and individualized
18 family circumstances, leaving 12 children with removed parents in the operative
19 group. The Steering Committee has delivered preferences for 11 parents of those
20 children. The parent of the remaining child sought and was granted the opportunity
21 to return to the United States pursuant to the Court’s September 4 Order, and after
22 returning to the United States looks forward to commencing the process to be
23 reunified with her son. The Steering Committee has not received a further update
24
   the United States and abroad, for each potential class member. In order to
25 maximize the Steering Committee’s efforts of successfully reaching parents, the
   Steering Committee sent copies of the letter to each address provided for a
26 potential class member (except where addresses were duplicative, belonged to a
   U.S. detention facility, or in the Steering Committee’s evaluation lacked sufficient
27 detail to be deliverable).
28

                                             17                            18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 511 Filed 01/15/20 PageID.9116 Page 19 of 22




 1 from the government regarding children with removed parents who remain in ORR
 2 custody.
 3 D.        Information Sharing
 4           The parties continue to meet and confer regarding information sharing among
 5 government agencies, and from the government to parents and children whom the
 6 government has separated.
 7           On December 30, Plaintiffs sought the government’s agreement that they
 8 could share ORR guidance documents with legal service providers and members of
 9 the Steering Committee. On January 15, the government agreed to the sharing of
10 the guidance documents only with Ms. Weiss and not with the providers or members
11 of the Steering Committee. The government sent a letter discussing the ORR
12 guidance to Plaintiffs and agreed that that letter could be shared with the Steering
13 Committee and legal service providers for children. Plaintiffs are evaluating the
14 government’s response.
15    E. Relief for Deported Parents
16           On September 4, 2019, the Court granted in part the Plaintiffs’ Motion seeking
17 relief for deported parents, ordering the return of a subset of the separated parents.
18 After meeting and conferring, the parties agreed to a process to bring the parents
19 back. The government requested that the parents submit application packets for
20 return to the United States along with proof of purchased tickets for return to via the
21 Los Angeles International Airport within 45 days of submission of those packets.
22 The government further represented that documents allowing the parents to travel
23 from Guatemala City to Los Angeles would be provided shortly before the date of
24 travel.
25           Nine deported parents submitted applications materials on December 6, 2019
26 and purchased tickets that same date to travel on January 22, 2020. As requested by
27 the government, attorneys representing each of the nine parents provided proof that
28

                                               18                             18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 511 Filed 01/15/20 PageID.9117 Page 20 of 22




 1 tickets had been purchased in the form of travel itineraries with their application
 2 packets.
 3         In the past week, lawyers for the parents have traveled to Guatemala to prepare
 4 their clients for travel and assist them in making what is – for many – a long journey
 5 from rural areas to Guatemala City.
 6         Plaintiffs have requested an update from the government as to the status of the
 7 applications and clarity on how to pick up the travel documents. As of the time of
 8 filing of the Joint Status Report, Plaintiffs are still waiting to be told when the
 9 documents will be available.
10
11
12 III.    MMM-Dora Plaintiffs’ Report Regarding Settlement Implementation
13         The parties continue to work together to implement the settlement agreement
14
     approved on November 15, 2018. Class counsel are providing the Government with
15
16 signed waiver forms as they are received from class members, and class counsel are
17
     continuing to work on outreach efforts to class members who may qualify for relief
18
     under the settlement. The parties continue to meet and confer on issues related to
19
20 settlement implementation as they arise.
21
22
23
24
25
26
27
28

                                              19                             18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 511 Filed 01/15/20 PageID.9118 Page 21 of 22




 1 DATED: January 15, 2020           Respectfully submitted,
 2                                   /s/ Lee Gelernt
 3                                   Lee Gelernt*
                                     Judy Rabinovitz*
 4                                   Anand Balakrishnan*
 5                                   AMERICAN CIVIL LIBERTIES UNION
                                     FOUNDATION
 6                                   125 Broad St., 18th Floor
 7                                   New York, NY 10004
                                     T: (212) 549-2660
 8                                   F: (212) 549-2654
 9                                   lgelernt@aclu.org
                                     jrabinovitz@aclu.org
10                                   abalakrishnan@aclu.org
11
                                     Bardis Vakili (SBN 247783)
12                                   ACLU FOUNDATION OF SAN DIEGO
13                                   & IMPERIAL COUNTIES
                                     P.O. Box 87131
14                                   San Diego, CA 92138-7131
15                                   T: (619) 398-4485
                                     F: (619) 232-0036
16                                   bvakili@aclusandiego.org
17
                                     Stephen B. Kang (SBN 292280)
18                                   Spencer E. Amdur (SBN 320069)
19                                   AMERICAN CIVIL LIBERTIES UNION
                                     FOUNDATION
20
                                     39 Drumm Street
21                                   San Francisco, CA 94111
                                     T: (415) 343-1198
22
                                     F: (415) 395-0950
23                                   skang@aclu.org
                                     samdur@aclu.org
24
25                                   Attorneys for Petitioners-Plaintiffs
                                           *Admitted Pro Hac Vice
26
27
28

                                       20                             18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 511 Filed 01/15/20 PageID.9119 Page 22 of 22



                                     JOSEPH H. HUNT
 1                                   Assistant Attorney General
 2                                   SCOTT G. STEWART
                                     Deputy Assistant Attorney General
 3                                   WILLIAM C. PEACHEY
 4                                   Director
                                     WILLIAM C. SILVIS
 5                                   Assistant Director
 6
                                     /s/ Nicole N. Murley
 7                                   NICOLE N. MURLEY
 8                                   Senior Litigation Counsel
                                     SARAH B. FABIAN
 9                                   Senior Litigation Counsel
10                                   Office of Immigration Litigation
                                     Civil Division
11                                   U.S. Department of Justice
12                                   P.O. Box 868, Ben Franklin Station
                                     Washington, DC 20044
13                                   (202) 616-0473
14                                   (202) 616-8962 (facsimile)
                                     Nicole.Murley@usdoj.gov
15
16                                   ADAM L. BRAVERMAN
                                     United States Attorney
17                                   SAMUEL W. BETTWY
18                                   Assistant U.S. Attorney
19
                                     Attorneys for Respondents-Defendants
20
21
22
23
24
25
26
27
28

                                      21                           18cv428 DMS MDD
